IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                 FILED
                                                                         November 20, 2009

                                     No. 09-60121                      Charles R. Fulbruge III
                                   Summary Calendar                            Clerk



KAP LAM THANG

                                                   Petitioner
v.

ERIC H. HOLDER JR., U.S. ATTORNEY GENERAL

                                                   Respondent




     Petition for Review of an Order of the Board of Immigration Appeals
                                 A88 788 166


Before DAVIS, SMITH, and DENNIS, Circuit Judges.
PER CURIAM:*
       Kap Lam Thang petitions for review of a final order of removal issued by

the Board of Immigration Appeals (“BIA”) on January 28, 2009, affirming the

Immigration Judge’s (“IJ”) decision denying his applications for asylum,

withholding of removal, and protection under the Convention Against Torture

(“CAT”). For the following reasons, we now deny the petition for review.



       *
         Pursuant to 5TH CIR . R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR .
R. 47.5.4.
                                 No. 09-60121



                                        I.

      Kap Lam Thang, a 21 year-old native and citizen of Burma, arrived in the

United States in February of 2008. That same day, Thang requested political

asylum and a United States immigration officer interviewed him, obtaining a

recorded sworn statement. After a credible fear interview, Thang was placed in

expedited removal proceedings. On April 14, 2008, Thang was served with a

Notice to Appear (“NTA”), charging him with removability pursuant to section

212(a)(7)(A)(i)(I) of the Immigration and Nationality Act as an immigrant who,

at the time of application for admission into the United States, was not in

possession of a valid entry document.

      On April 28, 2008, Thang appeared before the IJ, admitting the allegations

in the NTA. Thang conceded removability as charged, and submitted his

application for asylum, withholding of removal, and protection under the CAT,

asserting that he had been subjected to past persecution by the Burmese

government and that he had a well-founded fear of future persecution if he

returned to Burma.

      Before the IJ, Thang testified that in February 2007, the Burmese military

arrived in his village to forcibly recruit him and other young men to serve as

porters carrying the army’s goods and supplies. When the soldiers were

ambushed by rebels during the trip, Thang claimed that he escaped and


                                        2
                                  No. 09-60121

returned to his village. Shortly thereafter, he was arrested and detained for

desertion. Thang further alleged that during his week long detention, he was

beaten and denied food.     Although he was sentenced to hard labor, Thang

testified that his parents paid a bribe to secure his release. Thang remained in

his village until December of 2007. In December, Tang stated that he showed

a videotape to fifteen people depicting a crackdown by the Burmese government

of a protest by Buddhist monks. After word of the video spread, Thang testified

that he was told he faced imminent arrest. In response to his impending arrest,

Thang fled Burma for Thailand and eventually, came to the United States.

      The IJ denied Thang’s applications and ordered him removed to Burma.

Thang appealed the IJ’s decision to the BIA which affirmed the IJ’s decision. He

now petitions for review.

                                       II.

      We review the BIA’s denial of an application for withholding of removal

and protection under CAT under the substantial evidence test.         Under this

standard of review, reversal is improper unless we decide “not only that the

evidence supports a contrary conclusion, but also that the evidence compels it.”

Zhao v. Gonzales, 404 F.3d 295, 306 (5th Cir. 2005) (citing Chun v. INS, 40 F.3d

76,78 (5th Cir. 1994)) (emphasis in original). We only review orders issued by the

Board. Castillo-Rodriguez v. INS, 929 F.2d 181, 183 (5th Cir. 1991). Ordinarily

this court does not consider the rulings and findings of immigration judges


                                        3
                                  No. 09-60121

unless they impact the Board’s decision. Id. Since the BIA adopted the IJ’s

findings and conclusions, we review the IJ’s findings here.

      In this case, the IJ denied Thang’s petition for asylum finding that his

claims were not sufficiently credible. The Real ID Act of 2005 allows the trier

of fact to make a credibility determination “without regard to whether an

inconsistency, inaccuracy, or falsehood goes to the heart of the applicant’s claim.”

8 U.S.C. § 1158(b)(1)(B)(iii).    Adverse credibility determinations must be

supported by specific and cogent reasons derived from the record. Zhang v.

Gonzalez, 432 F.3d 339 (5th Cir. 2005).

      In her opinion, the IJ listed several specific material inconsistencies

between Thang’s testimony, his asylum application, and his asylum and credible

fear interviews. For instance, Thang testified before the IJ that he alone–and

not his family– endured hardships; however, in his asylum application he

indicated that his family had their goods and belongings confiscated by the

military and that they were punished by authorities. Also, although Thang’s

application indicated that his family had been harassed for worshiping as

Christians, he did not claim any religious persecution. Further, Thang testified

the he worked on his family’s farm after graduating the tenth grade, but he told

the asylum officer that he was a student.

      On appeal, Thang disputes the IJ’s adverse credibility determination and

maintains that the various inconsistencies addressed by the IJ were the result


                                         4
                                     No. 09-60121

of Thang’s inability to understand English. Yet Thang’s argument is undercut

by the basic English competency he evinced in his interview with the

immigration officer. During his interview, Thang answered a series of questions,

showing an understanding of English; he responded competently about questions

regarding his parent’s names, birth dates, and places of birth.1           Additionally,

the IJ recognized that Thang passed a University Entrance Exam which

included English as a subject. Record, p. 357. Accordingly, Thang’s claim

concerning the language barrier as a cause for the inconsistencies in his answers

is without merit.

      Therefore, because of the strong deference we give to the IJ’s credibility

findings and since nothing in the record compels a contrary conclusion, we deny

review of the order of the BIA.

      PETITION DENIED.




      1
       Moreover, Thang’s responses to some of the questions showed more than a basic
knowledge of the English language:
      Q:      “Do you have any relatives living in the United States”
      A:      No. I have friend in Florida. Pau Deigh Lian.
      Q:      Where did you plan to go in the United States”
      A:      With Pau.
      Q:      When did you leave Bangkok?
      A:      In February. I flew into Singapore then into Mexico City, Mexico on the 23rd
              of February of this year.
      Q:      How were you able to get a visa into Mexico
      A:      I went to the Mexico Embassy in Bangkok and then they gave me a Mexico visa.
      Q:      How long was you Mexican visa valid for?
      A:      Thirty days, I think.

Record, pp. 330-332.

                                            5
No. 09-60121




     6